The Goodyear Tire & Rubber
                                                                               s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2015

                                      No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
         Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                        Appellants

                                                v.

                     THE GOODYEAR TIRE & RUBBER COMPANY,
                                   Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 26130
                               Robert Cadena, Judge Presiding


                               ORAL ARGUMENT ADVISORY
        Oral arguments in this appeal are currently scheduled for June 17, 2015, at 9:00 a.m. The
appellee’s brief raises an issue related to this court’s jurisdiction to entertain the appeal. The
parties are therefore requested to please be prepared to first address the issue of whether
appellant’s notice of appeal was timely filed.

       It is so ORDERED on June 9, 2015.

                                                                   PER CURIAM




       ATTESTED TO: _____________________________
                    Keith E. Hottle, Clerk